Citation Nr: 9911813	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the nonservice-connected pension overpayment in 
the amount of $2,920 was properly created.  

2.  Entitlement to waiver of recovery of nonservice-connected 
pension overpayment in the amount of $2,920.  

3.  Whether the nonservice-connected pension overpayment in 
the amount of $1,815 was properly created.  

4.  Whether a request for entitlement to waiver of recovery 
of nonservice-connected pension overpayment in the amount 
of $1,815 was timely filed.  

5.  Whether the nonservice-connected pension overpayment in 
the amount of $11,707 was properly created.  

6.  Entitlement to waiver of recovery of nonservice-connected 
pension overpayment in the amount of $11,707.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
August 1945, and from February 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The record reflects that in March 1996 the RO terminated the 
veteran's nonservice-connected pension benefits effective 
from February 1, 1993, to February 1, 1994.  The veteran was 
notified, by correspondence dated April 7, 1996, that an 
overpayment in the amount of $2,920 had been created. 

In September 1997 the Board remanded the issue of whether the 
nonservice-connected pension overpayment in the amount 
of $2,920 was properly created for additional development.  
The Board also noted, in essence, that the veteran's 
correspondence dated March 28, 1996, had been construed as a 
request for entitlement to waiver of recovery of a 
nonservice-connected pension overpayment in the amount 
of $2,920.  The issue was referred to the RO for appropriate 
development.




In correspondence dated June 26, 1998, the RO notified the 
veteran that an award action in September 1996 "reversed the 
debt" and paid an additional retroactive payment of $2,946.  
It was noted that there was no need for any further appeal as 
to that debt.  

The Board finds, however, that the evidence of record 
reflects that the September 1996 award action "offset" 
rather than "reversed" the amount of overpayment 
indebtedness.  Therefore, the issue as to whether the 
overpayment in the amount of $2,920 had been properly created 
due to termination of the veteran's nonservice-connected 
pension benefits from February 1, 1993, to February 1, 1994, 
remains on appeal.

The Board further finds that the June 26, 1998, 
correspondence is construed to be an adverse determination as 
to the issue of entitlement to waiver of overpayment in the 
amount of $2,920, and that the veteran's July 8, 1998, 
correspondence represents a timely notice of disagreement as 
to this issue.  Therefore, this issue is also before the 
Board on appeal.  See Archbold v. Brown, 9 Vet. App. 124 
(1996).

In addition, the record reflects that on April 28, 1997, the 
RO notified the veteran that his nonservice-connected pension 
benefits had been terminated effective from February 1, 1994.  
It was noted that the veteran would be notified by separate 
letter of the amount of overpayment created.  

On June 26, 1998, the RO notified the veteran that the April 
1997 action resulted an overpayment in the amount of $1,815, 
and that his request for waiver of indebtedness in that 
amount was denied because the request had not been received 
within the 180 day time limit.






The Board finds that June 26, 1998, correspondence is an 
adverse determination and that the veteran's correspondence 
dated July 8, 1998, represents a timely notice of 
disagreement as to the issues of whether the overpayment 
indebtedness in the amount of $1,815 was properly created and 
whether a timely request for waiver of overpayment in the 
amount of $1,815 had been submitted.  Therefore, these issues 
are also before the Board on appeal.  See Archbold, 9 Vet. 
App. 124. 

The Board also notes that in June 1998 the RO Committee on 
Waivers and Compromises denied entitlement to waiver of 
overpayment in the amount of $11,707, and that in 
supplemental statements of the case, dated in November and 
December 1998, addressed the issue of whether the debt had 
been properly created.  The veteran submitted correspondence 
sufficient to perfect an appeal as to these issues.

The Board finds, for the reasons noted above, that the issues 
listed on the title page of this decision are presently 
before the Board for appellate review, but, as matters 
concerning whether the amounts of overpayment indebtedness 
were properly created have not been adequately developed, 
these issues are addressed in a remand order at the end of 
this decision.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
validity of a debt is challenged, a threshold determination 
must be made on that question prior to a decision on waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  A debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (1998); see also VAOPGCPREC 6-98 (O.G.C. Prec. 
6-98).  Accordingly, the issues on appeal as to entitlement 
to waiver must also be deferred pending appropriate 
development of the matters as to propriety of the 
indebtedness created.



The Board further finds, however, that the sub-issue as to 
whether entitlement to waiver of nonservice-connected pension 
benefits overpayment in the amount of $11,707 is barred 
because of the veteran's bad faith has been fully developed 
for appellate review, and that the matter is not inextricably 
intertwined with the other matters on appeal.  Therefore, 
this sub-issue will be addressed in the following decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the sub-issue as to whether entitlement to 
waiver of nonservice-connected pension benefits overpayment 
in the amount of $11,707 is barred because of bad faith has 
been obtained.  

2.  The record does not reflect that the veteran had 
knowledge of the likely consequences of his misrepresentation 
of income to VA.

3.  The veteran did not act in bad faith in the creation of 
nonservice-connected pension benefits overpayment 
indebtedness in the amount of $11,707.


CONCLUSION OF LAW

Entitlement to waiver of recovery of nonservice-connected 
pension overpayment in the amount of $11,707 is not barred by 
bad faith.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 1.963(a), 1.965 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in September 1988, in support of a 
request for waiver of overpayment created in 1987 and 1988, 
the veteran notified the RO that he had transferred his 
assets into joint ownership with his children and reported 
his total assets as $0.  He provided a similar statement in 
his January 1994 pension eligibility verification report.  

In an April 1998 statement in support of the claim the 
veteran claimed, in essence, that all of his income from 
pension, interest and stock dividends were paid into accounts 
for the benefit of his children and to cover his burial 
expenses.  

In a March 1999 informal hearing presentation the veteran's 
representative argued that the failure to report income did 
not amount to bad faith, and argued the veteran had presented 
evidence indicating a lack of bad faith which was not 
addressed by the RO.  It was noted the veteran claimed that 
as he did not "retire" he did not believe funds he received 
were considered income and that he did not consider funds he 
received income because they were paid to joint accounts in 
order to divest himself of income.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).




Generally, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

VA pays pension benefits to a veteran with qualified service 
during a period of war, based upon a maximum rate established 
by VA law and reduced by the amount of the veteran's annual 
income.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 
(1998).  However, VA regulations provide that pension is not 
payable to a veteran whose annual income exceeds the 
limitations set forth in 38 U.S.C. 1521, 1541 or 1542; or to 
a veteran if it is reasonable that some part of the 
claimant's estate be consumed for his or her maintenance.  
38 C.F.R. § 3.252(b) (1998).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as otherwise provided.  38 C.F.R. § 3.252(c).  In determining 
income for purposes of entitlement to pension, payments of 
any kind or from any source will be counted as income in the 
year in which received unless specifically excluded.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 (1998). 

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 
C.F.R. § 1.963(a) (1998).  




The term bad faith generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, such as conduct which is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences of that conduct, and which results in a loss to 
the government.  38 C.F.R. § 1.965(b) (1998).

Based upon the evidence of record, the Board finds that the 
veteran knew or should have known that he was required to 
report all income; however, the Board also finds that the 
veteran's actions in misrepresenting his annual income were 
not undertaken with the knowledge of the likely consequences 
of that conduct.  In fact, the record reflects that the 
veteran informed the RO in September 1988 and January 1994 he 
had taken action in an attempt to divest himself of assets 
and income.  

However, the record does not reflect that the RO took any 
action as a result of these reports to inform the veteran of 
the propriety of this action or to notify him of the 
consequences of such action.  Therefore, as the veteran 
overtly reported the action which resulted in the 
misrepresentation of his annual income and the RO took no 
action to correct the error, the Board must conclude that he 
did not act in bad faith in the creation of nonservice-
connected pension benefits overpayment indebtedness in the 
amount of $11,707.  

The Board finds, therefore, that further adjudication of this 
matter may not be undertaken at this time.  The Court has 
found that if action by the Board involves a question not 
previously addressed, and such action could be prejudicial to 
the appellant, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In light of the determination above, de novo action as to the 
issue of entitlement to waiver must be accomplished by the RO 
before review by the Board can be undertaken.  



The Board also notes this decision is limited to the evidence 
presently of record, and that the failure of the veteran to 
provide accurate reports of his income and individually or 
jointly held assets may result in a subsequent denial of his 
claim because of bad faith.  


ORDER

The veteran's request for entitlement to waiver of recovery 
of nonservice-connected pension overpayment in the amount 
of $11,707 is not barred by bad faith.  To this extent the 
appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board finds that as timely notices of disagreement have 
been submitted as to the issues on appeal and as the issues 
concerning whether the amounts of indebtedness were properly 
created are unresolved, the case must be remanded for 
appropriate development.  See Archbold, 9 Vet. App. 124.

The Board notes that VA General Counsel precedent opinions 
have held that where an additional overpayment is established 
based on a separate and distinct transaction, the recipient 
is entitled to notification of any waiver decision as well as 
the reasons for the decision.  VAOPGCPREC 7-96 (O.G.C. Prec. 
7-96); VAOPGCPREC 21-95 (O.G.C. Prec. 21-95).  In addition, 
as noted above, the Court has held that when the validity of 
a debt is challenged, a threshold determination must be made 
on that question prior to a decision on waiver of 
indebtedness.  See Schaper, 1 Vet. App. 430, 434.  

VA law provides that any individual who has applied for or 
receives pension must promptly notify VA in writing of any 
changes affecting entitlement, including income and net worth 
or corpus of estate, and that failure to submit a requested 
eligibility verification report within 60 days of the date of 
the request shall result in the suspension of the award or 
disallowance of the claim.  38 C.F.R. § 3.256 (1998).

The Board notes that in a September 1997 remand the RO was 
instructed to provide information concerning the verification 
of the veteran's income which resulted in overpayment, 
including any information maintained in an Income 
Verification Match (IVM) file.  Although the claims file 
indicates IVM material is included in the record, the record 
is unclear as to whether additional information is maintained 
in a separate IVM file.  The Board finds that all evidence 
related to the verification of the veteran's income pertinent 
to the matters on appeal should be included in the record for 
appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, this case is remanded to the RO for the 
following:


1.  The RO should notify the veteran and 
his service representative if additional 
information is maintained in a separate 
IVM file, and, if so, provide access to 
that information.  If authorization for 
the release of information is required 
the RO should take appropriate action to 
obtain the necessary authorization, or 
provide an explanation why the evidence 
is unavailable.  All appropriate income 
verification evidence of record should be 
associated with the claims file.

2.  Thereafter, the RO should issue an 
appropriate statement of the case 
addressing the issues of whether the 
nonservice-connected pension benefits 
overpayment indebtedness in the 
respective amounts were properly created, 
and provide the veteran and his service 
representative an audit of the 
transactions which resulted in 
overpayment to the veteran.  The audit 
report should include an itemized 
accounting of all verified income and 
allowable exclusions from income.  The 
veteran and his service representative 
should be allowed the requisite amount of 
time for a response.

3.  If the RO finds the overpayment 
indebtedness was properly created, the RO 
should request the veteran to provide 
additional financial information 
concerning his present income and net 
worth, including all individual or 
jointly held assets.  The veteran should 
also be requested to provide information 
concerning any transfer of assets during 
any period in which he received VA 
pension benefits.  The veteran is hereby 
notified that the failure to provide 
complete and accurate financial 
information may bar waiver of recovery of 
indebtedness.  See 38 C.F.R. § 1.963.

4.  Thereafter, the RO should issue an 
appropriate statement of the case 
addressing the issues of entitlement to 
waiver of recovery of nonservice-
connected pension overpayment and whether 
a request for entitlement to waiver of 
recovery of nonservice-connected pension 
overpayment in the amount of $1,815 was 
timely filed.

5.  Prior to returning the case to the 
Board, if necessary, the RO should ensure 
that the actions requested above have 
been completed to the extent possible, as 
well as any other action deemed 
necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

If any benefits sought, for which a timely notice of 
disagreement was filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

